EXHIBIT 10.1
 
GEEKNET, INC.
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Agreement”) is made by and between
Caroline Offutt (“Executive”) and Geeknet, Inc. (the “Company”) as of the
Effective Date, as defined in Section 6(e) below:
 
RECITALS
 
WHEREAS, Executive is currently employed by the Company;
 
WHEREAS, the Company and Executive (each a “Party”, and collectively the
“Parties”) entered into a Restated Employment Agreement dated as of April 9,
2009 (the “Employment Agreement”);
 
WHEREAS, Executive’s employment with the Company will end on September 8,
2011 (the “Termination Date”);
 
WHEREAS, the Parties, and each of them, wish to set forth the terms of
Executive’s separation from the Company and to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that
Executive may have against the Company as defined herein; and
 
NOW THEREFORE, in consideration of the promises, mutual covenant, and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties mutually agree
to be legally bound, as follows:
 
1.             Capacity to Execute.  Each of the Parties represents that the
Company or the Executive, as applicable, (a) is legally viable and competent to
enter this Agreement, (b) is relying on independent judgment and the advice of
legal counsel, and (c) has not been influenced, pressured or coerced to any
extent whatsoever in entering into this Agreement by any representations or
statements made by the Company and/or any person or persons representing the
Company, and that the individuals executing this Agreement are authorized to do
so.  Each of the Parties further represents and warrants that the Party has not
sold, assigned, transferred, conveyed or otherwise disposed of all or any part
of the claims released hereunder, whether known or unknown.
 
2.             Consideration.
 
Subject to the occurrence of the Effective Date, in exchange for the waiver and
release of claims and the covenants provided hereunder and other good and
valuable consideration, Executive shall receive the following:
 
(a) Base Salary Continuation. Executive shall continue to receive her bi-monthly
base salary payments based on her current annual base salary (less all legally
required deductions and withholdings) during the period from September 8, 2011
through December 31, 2011
 
 
1

--------------------------------------------------------------------------------

 
(“Severance Period”), with such continued base salary beginning to be paid on
the Company’s first regular payroll date immediately following the Effective
Date and otherwise shall be paid in accordance with the Company’s regular
payroll practices.  The first payment shall include all payments under this
Section 2(a) that have accumulated, but have not yet been paid as of the first
payment date, less tax deductions and withholdings.
 
(b) 2011 Guaranteed Bonus.  Executive shall be entitled to a lump sum payment
equal to her guaranteed bonus for 2011 in the total gross amount of Two-Hundred
Thousand Dollars ($200,000) (less applicable tax deductions and withholdings)
payable at the same time as annual bonuses are paid to similarly situated
executives of the Company who remain employed by the Company through December
31, 2011.
 
(c) Additional Payments.  Executive shall be entitled to receive the total gross
amount of Three-Hundred Thousand Dollars and Twenty Four Cents ($300,000.24)
(less applicable tax deductions and withholdings), with such amount to be paid
in seventy-two (72) installments of Four Thousand One Hundred Sixty Six Dollars
and Sixty Seven Cents ($4,166.67) (i.e., monthly payments of Eight Thousand
Three Hundred Thirty Three Dollars and Thirty Four Cents ($8,333.34)), payable
on the 15th and last day of each month beginning on the first payment date
following January 1, 2012, subject to Executive’s execution of a waiver and
release of claims in the form attached as Exhibit A hereto prior to the December
31st  payment dates in calendar years 2012, 2013 and 2014 as
applicable.  Executive shall have the right to cease providing consulting
services and cease receiving payments under this Section 2(c) and no longer be
subject to the restrictions set forth in Section 10, upon Executive providing
the Company with written notice providing the name of the new employer and the
nature of Executive’s position with the new employer (the date of the
termination of such payments, the “Early Payment Termination Date”).
 
(d) Accrued PTO.  Executive shall be entitled to receive her accrued paid time
off (“PTO”) or vacation through and including the Termination Date in accordance
with the Company’s regular policies, but she shall not accrue PTO or vacation
during the Severance Period.
 
(e) Accelerated Vesting.  On the Effective Date (as defined in Section 6(e)
below), (i) the unvested outstanding stock options held by Executive that are
set forth on Exhibit B hereto and (ii) twenty-six thousand and forty-two
(26,042) unvested restricted stock units (the “Restricted Stock Units”) held by
Executive, in each case granted under the Company’s 1998 Stock Option Plan or
the Company’s 2007 Stock Option Plan, shall immediately vest and, with respect
to the stock options, become exercisable.  The Restricted Stock Units that vest
pursuant to clause (ii) shall be settled as soon as practicable following
vesting, but in no event later than December 31, 2011.  All other unvested
Awards (as defined in the Employment Agreement) held by Executive shall be
immediately forfeited as of the Effective Date.  Vested stock options held by
Executive shall remain exercisable for a ninety (90) day period immediately
following the Effective Date.  In all events the equity awards that vest in
accordance with this Section 2(e) are subject to Section 11 of this Agreement.
 
(f) COBRA Reimbursement. Executive’s health insurance benefits will remain in
effect through September 30, 2011.  To the extent permitted by law and by the
Company’s current group health insurance policies, Executive will be eligible to
continue her health insurance benefits after September 30, 2011, under the
federal COBRA law at her own expense.


 
2

--------------------------------------------------------------------------------

 
Executive will be provided with a separate notice of her COBRA rights. Subject
to this Agreement becoming effective on the Effective Date, the Company will,
however, pay on Executive’s behalf the premium payments through March 31, 2012,
provided that Executive shall make reasonable efforts to notify Company promptly
if she becomes eligible to receive health insurance benefits from a future
employer prior to March 31, 2012.
 
The obligations set forth in this Section 2 shall constitute the total payment
and benefit obligations under this Agreement or otherwise (including, without
limitation, the Employment Agreement), understanding that nothing contained in
this Agreement shall impair any rights that Executive may have with respect to
amounts vested under any applicable pension, savings, other retirement or health
plan.  Accordingly, Executive understands and warrants that no further amount is
or shall be due or claimed to be due from the Company and/or from any other
person or entity released in Section 5 below with respect to any claim or claims
released in Section 5 below.  Furthermore, Executive acknowledges and agrees
that her receipt of the consideration described in this Section 2 is subject to
and conditioned upon her compliance with the obligations and covenants contained
in Sections 3, 4, 7, 8, 9 and 10 below.  Should Executive fail to meet her
obligations or violate the covenants contained in Sections 3, 4, 7, 8, 9 and/or
10, the Company shall have no obligation to make any further payments pursuant
to this Section.


3.           Transition and Consulting Services.  Executive shall be present at
the Company and shall continue to work diligently to provide all of the services
required of her in her role as President and Chief Executive Officer of
ThinkGeek through September 8, 2011 and shall maintain the confidentiality of
the terms of this Agreement until it is formally announced by the Chief
Executive Office of the Company.  Beginning on September 8, 2011 through
December 31, 2011, Executive shall provide eight (8) hours per week of
consulting services as a special advisor to the incoming President and Chief
Executive Officer of ThinkGeek and beginning January 1, 2012 and for the
duration of the period during which Executive continues to be entitled to
payments under Section 2, Executive agrees to provide eight hours of consulting
services to the incoming President and Chief Executive Officer of ThinkGeek
relating to the transition of Executive’s duties with the Company.  For each
week during which the President and Chief Executive Officer of ThinkGeek
requests, and Executive provides, more than eight (8) hours of consulting
services, Executive shall bill the Company at a rate of two hundred dollars
($200) for hour or any part of an hour that exceeds eight (8) hours per week.


4.           Confidential Information; Company Property.
 
(a) Executive agrees, at all times, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm
or corporation without written authorization of the Company’s Board of
Directors, any Confidential Information of the Company, except under a
non-disclosure agreement duly authorized and executed by the Company.
“Confidential Information” means any non-public information that relates to the
actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Executive called or with whom
Executive became acquainted during the term of her employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
 
 
3

--------------------------------------------------------------------------------

 
engineering, hardware configuration information, marketing, finances or other
business information.  Executive further understands that Confidential
Information does not include any of the foregoing items which have become
publicly known and made generally available through no wrongful act of Executive
or of others who were under confidentiality obligations as to the item or items
involved or improvements or new versions thereof.  Executive’s duty of
confidentiality hereunder shall survive the termination of this Agreement and
shall survive the expiration of payments outlined in Section 2 above.
 
(b) Executive agrees, at all times, to maintain the confidentiality of the
existence and terms of this Agreement.  Executive shall not disclose the fact of
this Agreement or any of its terms or provisions to any person or entity without
the prior written consent of the Chief Executive Officer of the Company;
provided, however, that nothing in this Section 4(b) shall prohibit Executive
from the disclosure of such information to her spouse or any legal or financial
consultant, all of whom shall first agree to be bound by the confidentiality
provisions of this Section 4(b).  In entering into this Agreement, Executive
represents that she has maintained the confidentiality of the existence and
terms of this Agreement.
 
(c) No later than September 8, 2011, Executive shall return to the Company any
keys, credit cards, passes, confidential documents or material, or other
property belonging to the Company, and Executive shall also return all writings,
files, records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing Confidential Information or relating
to the business or proposed business of the Company (or any parent or subsidiary
of the Company) or containing any trade secrets relating to the Company (or any
parent or subsidiary of the Company).  For purposes of the preceding sentence,
the term “trade secrets” shall have the meaning ascribed to it under the Uniform
Trade Secrets Act.  Executive agrees that, no later than September 8, 2011,
Executive shall represent in writing to the Company that she has complied with
the foregoing provisions of this Section 4(c).  Notwithstanding the foregoing,
the Company shall provide property necessary for Executive to provide any
consulting services contemplated by Section 3 of this Agreement, with such
property to be provided at the direction of the President and Chief Executive
Officer of ThinkGeek.
 
5.           Full Release of All Claims by Executive. In exchange for the
consideration provided by the Company as described in Section 2, which is
consideration to which Executive otherwise would not be entitled to receive,
Executive, on behalf of Executive’s agents, representatives, attorneys, assigns,
heirs, dependents, executors, and administrators, fully and forever releases,
and agrees not to sue, the Company and its officers, directors, executives,
agents, investors, stockholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns (the
“Releasees”) from any and all claims, rights, demands, actions, suits, damages,
losses, expenses, liabilities, indebtedness, and causes of action, of whatever
kind or nature that existed from the beginning of time through the date of
Executive’s execution of this waiver and release of claims (the “Waiver and
Release”), regardless of whether known or unknown, and regardless of whether
asserted by Executive to date, including, but not limited to all claims for or
relating to:
 
(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship,
including, without limitation, claims for severance pay, bonuses, sick leave,
holiday pay or vacation pay;


 
4

--------------------------------------------------------------------------------

 
 
(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Fair Labor Standards Act, the Family & Medical Leave Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act and the
Virginia Human Rights Act;
 
(e) any and all claims for violation of the federal, or any state, constitution;
 
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
 
(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and
 
(h) any and all claims for attorneys’ fees and costs.
 
The Parties agree that the Waiver and Release set forth in this section shall be
and remains in effect in all respects as a complete general release as to the
matters released. This Waiver and Release does not extend to: (i) any
obligations incurred under this Agreement; (ii) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law; or (iii) claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company.


6.             Acknowledgment of Waiver of Claims under ADEA.


(a)           Executive is advised to seek legal counsel regarding the terms of
this Agreement, which includes a release of all claims that exist as of the date
of the execution of this Agreement.  Executive acknowledges that she has either
sought legal counsel or has consciously decided not to seek legal counsel,
contrary to the Company’s advice, regarding the terms and effect of this
Agreement.


 
5

--------------------------------------------------------------------------------

 
(b)           Executive acknowledges that this Agreement releases only those
claims which exist as of the date of Executive’s execution of this Agreement.


(c)           Executive acknowledges that Executive may take twenty-one (21)
days from the date of receipt of this Agreement within which to consider and
sign this Agreement, but to the extent that she executes this Agreement before
the expiration of the twenty-one-day period, she does so knowingly and
voluntarily and only after consulting her legal counsel.


(d)           Executive acknowledges that Executive shall have seven (7) days
from the date of signing this Agreement to revoke the Agreement in writing in
its entirety (“Revocation Period”).  Executive acknowledges that the Agreement
shall not become effective or enforceable until the Revocation Period has
expired.  In the event that Executive chooses to revoke this Agreement, within
the Revocation Period, Executive shall:


 
(i)
Revoke the entire Agreement in a signed writing, delivered to the following
person on or before the seventh (7th) day after Executive executed the
Agreement:
 
Carol DiBattiste
Executive Vice President, General Counsel and Chief Administrative Officer
11216 Waples Mill Rd., Suite 100
Fairfax, VA  22030

 
 
(ii)
Forfeit any and all right to payment as contemplated by this Agreement; and



 
(iii)
Return the full amount of consideration received, if any, to the Company along
with the signed writing.



(e)           The “Effective Date” of this Agreement shall be the eighth (8th)
day after the date on which Executive signs the Agreement, assuming that
Executive has not revoked the Agreement in writing during the Revocation Period.


(f)           Executive expressly acknowledges that the payments and the other
consideration that Executive is receiving under this Agreement constitute
material consideration for the execution of this Agreement, and represent
valuable consideration to which Executive would not otherwise be entitled.
 
7.             Cooperation. Executive agrees to make herself available to the
Company following the Termination Date to assist the Company, as may be
requested by the Company at mutually convenient times and places taking into
account Executive’s other business and personal commitments, with respect to the
business of the Company or any other matters relating to or in connection with
the Company with respect to matters of which Executive has relevant knowledge.
Furthermore, Executive agrees that she shall not act in any manner that might
damage the business of the Company nor shall she encourage, counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims,
 
 
6

--------------------------------------------------------------------------------

 
charges, or complaints by any third party against the Releasees, unless under a
subpoena or other court order to do so. Executive further agrees both to
immediately notify in writing the Company upon receipt of any court order,
subpoena, or any legal discovery device that seeks or might require the
disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the Company.
 
8.             Mutual Nondisparagement. Executive agrees that at all times she
shall refrain from making, and shall not cause any other person to make, any
disparaging statements about the Company or any of its directors, shareholders,
affiliates, advisors, representatives, officers, partners, agents, current or
former employees.  Such prohibited disparaging statements would include, without
limitation, the business, products, intellectual property, financial standing,
future, or employment /compensation/benefit practices of the Company or any of
its affiliates.  Like, the Company agrees not to make any oral or written
statement to any person that disparages, defames, libels or slanders
Executive.  The Company’s obligations pursuant to this Section 8 shall only
apply to its current executive officers who are subject to the requirements of
Section 16 of the Securities Exchange Act of 1934, as amended, and members of
its Board of Directors.
 
9.             Nonsolicitation. Executive agrees that for the period beginning
on the date hereof and ending on the earlier of the first anniversary of the
Early Payment Termination Date and December 31, 2014, Executive shall not
directly or indirectly, (i) solicit any individual who is, on the Termination
Date (or was, during the six (6)-month period prior to the Termination Date),
employed by the Company (or any parent or subsidiary of the Company) to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company (or any parent or subsidiary of the Company), (ii) initiate
discussion with any such employee or former employee for any such purpose or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity on behalf of Executive’s employer, or (iii) induce or
attempt to induce any current customer, investor, supplier, licensee or other
business relation of the Company (or any parent or subsidiary of the Company) to
cease doing business with the Company (or any parent or subsidiary of the
Company), or in any way interfere with the relationship between any such
customer, investor, supplier, licensee or business relation, on the one hand,
and the Company (or any parent or subsidiary of the Company), on the other
hand.  Executive expressly acknowledges that the scope of the limitations set
forth in this Section 9 are reasonable and necessary to protect the Company’s
legitimate business interests.
 
10.           Noncompetition.  Executive agrees that for the period during which
Executive continues to receive payments from Company pursuant to Section 2
above, Executive shall not, directly or indirectly (whether through affiliates,
relatives, or otherwise), for payment or gratuitously, engage, work for,
consult, write for, contribute to, own, establish, be a partner in, advise, or
be employed by any Competing Business.  For purposes of this Agreement,
“Competing Business” means any E-commerce business or media business that
primarily sells through the internet any products that are similar to the
products sold by the Company, including, but not limited to, a commercial
business that is the same or substantially similar to any of the Company’s
businesses (which for the avoidance of doubt includes, but is no limited to,
X-treme Geek, Vat19.com, Firebox.com, Perpetual Kid, Exel, GSI Commerce Inc.,
eBay, Amazon, Wal-Mart, Target, Old Navy).  Executive may seek clarifications
and/or waiver of these restrictions on
 
 
7

--------------------------------------------------------------------------------

 
a case-by-case basis by sending a written request to the Company’s then current
General Counsel.  The Company agrees to consider such requests in good faith,
will respond within five (5) business days, and will not unreasonably without
its consent allowing Executive to become employed by another company in a
position that is not likely to lead to (a) significant competition with the
Company, (b) disclosure of confidential information, or (c) injure other
protectable interests on the Company.  For the avoidance of doubt, ownership for
personal investment purposes only of less than 2% of the voting stock of any
publicly held corporation shall not constitute a violation hereof.  Executive
expressly acknowledges that the scope of the limitations set forth in this
Section 10 are reasonable and necessary to protect the Company’s legitimate
business interests.
 
11.           Company Code of Conduct and Other Policies.  Executive
acknowledges and agrees that she will continue to be bound by and abide with (a)
the Company’s Code of Business Conduct and Ethics that Executive acknowledged on
May 15, 2008, including, without limitation, her obligations relating to U.S.
Securities Laws under Section III(F) thereof and (b) all other Company policies
applicable to Executive as of the Termination Date.  For the avoidance of doubt,
Executive agrees not to sell (or enter into any transaction with the economic
effect of or similar to a sale) any shares of Company common stock until any
blackout period in existence on the Effective Date is terminated by the Company.
 
12.           No Admission of Liability. The Parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of actual or
potential disputed claims. No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement shall be deemed or
construed to be:
 
(a) an admission of the truth or falsity of any claims heretofore made or any
potential claims; or
 
(b) an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.
 
13.           Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement,
except as expressly provided herein.
 
14.           Indemnification. Executive agrees to indemnify and hold harmless
the Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Executive, or from any
false representation made herein by Executive, or from any action or proceeding
which may be commenced, prosecuted or threatened by Executive or for Executive’s
benefit, upon Executive’s initiative, or with Executive’s aid or approval,
contrary to the provisions of this Agreement. Executive further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
 
15.           Equitable Relief.  Executive acknowledges and agrees that by
virtue of her employment with the Company and the post-employment covenants set
forth under Sections 4, 7, 8, 9 10 and 11, the Company shall suffer irreparable
loss and damages if Executive should breach or violate any of the covenants and
agreements contained in this Agreement.  Executive further acknowledges and
agrees that the covenants outlined herein are reasonably necessary to protect
and preserve the Company’s business and assets, including, but not limited to,
its Confidential
 
 
8

--------------------------------------------------------------------------------

 
Information, goodwill and its customer and/or other business
relationships.  Executive further agrees and consents that, in addition to any
other remedies available to the Company for such breach or threatened breach,
the Company shall be entitled to seek a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual or threatened breach of Sections 4, 7, 8, 9, 10 and/or 11.  If a bond is
required to be posted in order for the Company to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.
 
16.           Arbitration. The Parties agree that any and all disputes arising
out of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in Fairfax County, in
the Commonwealth of Virginia before the American Arbitration Association under
its National Rules for the Resolution of Employment Disputes, supplemented by
the Virginia Rules of Civil Procedure. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration and/or any subsequent enforcement action
shall be awarded its reasonable attorneys’ fees and costs.  Except as otherwise
provided in Section 15 of this Agreement, the Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury.  This section shall not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of the dispute relating to
Executive’s obligations under this Agreement.
 
17.           No Representations. Each Party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. In entering into this
Agreement, neither Party has relied upon any representations or statements made
by the other Party hereto which are not specifically set forth in this
Agreement.
 
18.           Severability. In the event that any provision, or any portion
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision or portion thereof so long as the remaining
provisions remain intelligible and continue to reflect the original intent of
the Parties.
 
19.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties concerning the subject matter of this
Agreement and all prior and contemporaneous representations, understandings, and
agreements concerning the subject matter of this Agreement (including the
Employment Agreement) have been superseded by the terms of this Agreement.
 
20.           No Waiver. The failure of either Party to insist upon the
performance of any of the terms and conditions in this Agreement, or the failure
to prosecute any breach of any of the terms and conditions of this Agreement,
shall not be construed thereafter as a waiver of any such terms or conditions.
This entire Agreement shall remain in full force and effect as if no such
forbearance or failure of performance had occurred.
 
21.           Section 409A.  The Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the
 
 
9

--------------------------------------------------------------------------------

 
Code, shall in all respects be administered in accordance with Section 409A of
the Code.  Any payments that qualify for the “short-term deferral” exception,
the separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception.  Each payment under this Agreement
shall be treated as a separate payment for purposes of applying the exclusion
under Section 409A of the Code for short-term deferral amounts, the separation
pay exception or any other exception or exclusion under Section 409A of the
Code.  In no event may Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement.  In the event that
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the Termination Date) (a “Specified Employee”), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided during the six-month period immediately following the
Termination Date shall instead be paid or provided on the first business day
after the date that is six months following the Termination Date (the “Delayed
Payment Date”).  If Executive dies following the Termination Date and prior to
the payment of any amounts delayed on account of Section 409A of the Code, such
amounts shall be paid to the personal representative of Executive’s estate
within 30 days after the date of Executive’s death.  All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (a) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred, provided, that Executive shall have submitted an invoice for such fees
and expenses at least 10 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; (b) the amount
of in-kind benefits that the Company is obligated to pay or provide in any given
calendar year (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (c) Executive’s right to
have the Company pay or provide such reimbursements and in-kind benefits may not
be liquidated or exchanged for any other benefit; and (d) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Executive’s remaining lifetime (or if longer, through
the 20th anniversary of the Termination Date).  Executive and the Company agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A of the Code.
 
22.           No Oral Modification. Any modification of this Agreement, or
additional obligation assumed by either Party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each Party. No provision of this Agreement can be
changed, altered, modified, or waived except by an executed writing by the
Parties.
 
23.           Governing Law. This Agreement shall be deemed to have been
executed and delivered within the Commonwealth of Virginia, and it shall be
construed, interpreted, governed, and enforced in accordance with the laws of
the Commonwealth of Virginia.
 
 
10

--------------------------------------------------------------------------------

 
 
24.           Withholding.  All payments made pursuant to this Agreement shall
be subject to all applicable withholdings, including all applicable income and
employment taxes, as determined in the Company’s reasonable judgment.
 
25.           Counterparts. This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
26.           Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
(a) They have read this Agreement;
 
(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by counsel of their own choice or that they have voluntarily
declined to seek such counsel;
 
(c) Executive acknowledges that the Company has offered him up a reasonable time
to consider the terms and conditions of this Agreement;
 
(d) They understand the terms of this Agreement and of the releases it contains;
and
 
(e) They are fully aware of the legal and binding effect of this Agreement.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.






 

Dated: 9/7/11 By /s/  Kenneth G. Langone    
Chief Executive Officer, Geeknet, Inc.
            Dated: 9/6/11 By /s/ Caroline Offutt    
an individual

 

 
 
12

--------------------------------------------------------------------------------

 


Exhibit A


Form of Waiver and Release of Claims


In consideration of the payments contained in Section 2(c) of your Separation
Agreement with Geeknet, Inc. (the “Company”) dated _________ 2011 (the
“Separation Agreement”), and in full compromise and settlement of any of your
potential claims and causes of action relating to or arising out of your
relationship with the Company or the termination of that relationship, and any
and all other claims or causes of action that you have or may have against the
Releasees (as defined below) up to the date of execution of this release (the
“Release”), you hereby:
 
release the Company and its officers, directors, executives, agents, investors,
stockholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns (the “Releasees”) from any and all
claims, rights, demands, actions, suits, damages, losses, expenses, liabilities,
indebtedness, and causes of action, of whatever kind or nature that existed from
the beginning of time through the date of your execution of this Release,
regardless of whether known or unknown, and regardless of whether asserted by
you to date, including, but not limited to all claims for or relating to:
 
(a) any and all claims relating to or arising from your relationship with the
Company and the termination of that relationship, including, without limitation,
claims for severance pay, bonuses, sick leave, holiday pay or vacation pay;
 
(b) any and all claims relating to, or arising from, your right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
 
(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d) any and all claims for violation of any federal, state, or municipal
statute, including (to the extent applicable), but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Fair
Labor Standards Act, the Family & Medical Leave Act, the Employee Retirement
Income Security Act of 1974, The Worker Adjustment and Retraining Notification
Act and the Virginia Human Rights Act;


 
13

--------------------------------------------------------------------------------

 
 
(e) any and all claims for violation of the federal, or any state, constitution;
 
(f) any and all claims arising out of any other laws and regulations relating to
discrimination;
 
(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and
 
(h) any and all claims for attorneys’ fees and costs;
 
agree that the Release shall be and remains in effect in all respects as a
complete general release as to the matters released. You and the Company hereby
agree that the Release does not extend to: (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law; or (ii) claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;
 
agree that you will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the
Releasees relating to any claims, liabilities, obligations, promises, sums of
money, agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses
described in the foregoing;
 
acknowledge that: (i) this entire Release is written in a manner calculated to
be understood by you; and (ii) you have been advised to consult with an attorney
before executing this Release; and
 
represent that you have since ___, 20__ and you continue to comply with the
restrictive covenants and obligations set forth in Sections 4, 7, 8, 9 and 10 of
the Separation Agreement.
 
This Release may be executed in counterparts, and each counterpart shall have
the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.  This Release shall be
deemed to have been executed and delivered within the Commonwealth of Virginia,
and it shall be construed, interpreted, governed, and enforced in accordance
with the laws of the Commonwealth of Virginia.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 


 

Dated: September 7, 2011   By /s/ Kenneth G. Langone       Name: Kenneth G.
Langone      
Title:
President and Chief Executive
Officer, Geeknet, Inc.
                    Dated: September 6, 2011   By /s/ Caroline Offutt          
       
Caroline Offutt,
an individual

 
 

 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Unvested Stock Options that Vest on Termination of Employment
 
Grant Date
# of Stock Options Vesting
Exercise Price
December 29, 2006
375
$50.80
September 10, 2008
611
$13.50
September 10, 2008
170
$13.50
July 31, 2009
625
$11.90
April 22, 2010
469
$15.60



 

 
 
 
 
 
 16

--------------------------------------------------------------------------------